Duncan, Judge
(concurring):
I concur with the majority’s conclusion that the law of United States v Estill, 9 USCMA 458, 26 CMR 238 (1958), governs the instant case. Moreover, in recognition of the holding in Estill, the Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 100a, now provides that a Court of Military Review “may reduce the period of a suspension prescribed by the convening authority.” *232See Department of the Army Pamphlet No. 27-2, Analysis of Contents, Manual for Courts-Martial, United States, 1969, Revised Edition, at 20-1.
Had I been a member of the Court when Estill was decided, in probability, I would not have joined the majority. In United States v Simmons, 2 USCMA 105, 6 CMR 105 (1952), this Court held that a board of review, the predecessor of the Court of Military Review, does not have authority as a matter of law to suspend any portion of the approved sentence. Here, as in Estill, we leave standing the rule that a Court of Military Review cannot suspend a sentence, but again hold that it can suspend a part of a suspension. Perhaps there is a subtle difference, but one I am still unable to grasp. On the other hand, the EstiU decision is our law, and my respect for the principle of stare decisis leads me to concur.